EXHIBIT EXHIBIT D GUARANTY GUARANTY dated as of February 9, 2009 ("Guaranty") made by Brad Greenspan, an individual residing c/o BroadWebAsia, Inc. 9255 Sunset Boulevard, Suite 1010, West Hollywood, CA 90069, (“Guarantor”) in favor of Able Income Fund, LLC ("Lender"). W I T N E S S E T H WHEREAS, BroadWebAsia, Inc., a Delaware corporation (the “Borrower”), and the Lender are parties to a Note, dated as of February 9, 2009 (such agreement, as amended, restated, supplemented or otherwise modified from time to time, being hereinafter referred to as the “Note”); WHEREAS, pursuant to the Note, the Guarantor is required to execute and deliver to the Lender a guaranty guaranteeing the Note and all other obligations under the Note anda Stock Pledge Agreement (the “ Loan Documents”); and WHEREAS, the Guarantor has determined that (i) it will derive substantial benefit and advantage from the Loan and other financial accommodations made available to the Borrower under the Note and the other Loan Documents and (ii) its execution, delivery and performance of this Guaranty directly benefit, and are within the best interests of, the Guarantor; NOW, THEREFORE, in consideration of $1,000 receipt of which is hereby acknowledged, the premises, the agreements herein and in order to induce the Lender to make and maintain the Loan pursuant to the Note, the Guarantor hereby agrees with the Lender, as follows: Section 1.Definitions.
